Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8-10, 12-19 are directed to a polynucleotide encoding a
 polypeptide having the following properties (A) and (B): 
(A) the polypeptide (1) consisting of an amino acid sequence of any one of SEQ ID NOS: 1 to 5 or (2) having substitution and/or addition of 10 or fewer amino acids in the amino acid sequence of any one of SEQ ID NOS: 1 to 5, wherein amino acids D276, V223, W225, Y247, and W248 in the sequence remain unchanged and is an amino acid sequence different from the amino acid sequence of SEQ ID NO: 7; and 
(B) the polypeptide exhibits, at any temperature from 45°C to 60°C, endo-beta-N acetylglucosaminidase activity on complex sugar chains, as well as
vectors and host cells comprising said polynucleotide, a method of recombinantly expressing said polynucleotide, expression product thereof and a composition (reagent) comprising said expression product.
Claimed polynucleotide is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said polynucleotide is also non-obvious.
Since said polynucleotide is both novel and non-obvious, vectors and host cells comprising said polynucleotide, a method of recombinantly  expressing said polynucleotide, expression product thereof and a composition (reagent) comprising said expression product are also novel and non-obvious.
Claims 1, 8-10, 12-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656